DETAILED ACTION
This is the initial Office action based on the application filed on April 15, 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7, 12, and 16 are objected to because of the following informalities:
Claims 2 and 12 contain a typographical error: the word “and” should be added after the first “wherein” limitation clause.
Claims 7 and 16 contain a typographical error: the period (.) at the end of the “for each time interval of the monitoring period […]” limitation should be replaced with a semicolon (;) and the word “and” should be added afterwards.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-9, 14-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 6, 14, and 15 recite the limitation “the weighted down time.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a weighted down time” for the purpose of further examination.
Claim 5 depends on Claim 4. Therefore, Claim 5 suffers the same deficiency as Claim 4.

Claims 4, 6, 14, and 15 recite the limitation “the amount of time.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an amount of time” for the purpose of further examination.
Claim 5 depends on Claim 4. Therefore, Claim 5 suffers the same deficiency as Claim 4.

Claims 7, 8, 16, and 17 recite the limitation “the at least one check suite.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the at least one check of the check suite” for the purpose of further examination.
Claim 9 depends on Claim 8. Therefore, Claim 9 suffers the same deficiency as Claim 8.
Claim 18 depends on Claim 17. Therefore, Claim 18 suffers the same deficiency as Claim 17.

Claim 20 recites the limitation “the application” and “the plurality of check suites” There are insufficient antecedent bases for these limitations in the claim. In the interest of compact prosecution, the Examiner subsequently interprets these limitations as reading “an application” and “a plurality of check suites,” respectively, for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 20 recites the limitation “determining down time for a period by applying at least one weighing factor to results of performing each of the plurality of check suites.” The recited step, under the broadest reasonable interpretation, covers performance of the step in the human mind alone or with the aid of pen or paper. That is, nothing in the claim precludes the step from practically being performed in the human mind alone or with the aid of pen or paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element “receiving results from the application to networked software of a sequence of checks corresponding to an execution flow of sequence of functions of the network software.” The additional element is a data gathering step that is an insignificant extra-solution activity to the judicial exception. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “receiving results from the application to networked software of a sequence of checks corresponding to an execution flow of sequence of functions of the network software” simply appends a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept. MPEP § 2106.05(d)(II) expressly states that the courts have recognized the computer function of storing and retrieving information in memory as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. In addition, the “Background of the Invention” section of the Applicant’s specification states that “[a] typical prior art system involves a user reviewing application logs or reviewing customer reporting of a service outage to determine downtime” (page 1, paragraph [04]). Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive application log results in order to determine application downtime. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.
Claim 20 is therefore not drawn to patent-eligible subject matter as it is directed
to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 10-12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,271,961 (hereinafter “Chithambaram”) in view of Applicant Admitted Prior Art (hereinafter “AAPA”).

As per Claim 1, Chithambaram discloses:
A system for automated uptime determination of internet-based software, the system comprising:
one or more memories (col. 2 lines 46-48, “… the computer system performs the methods and processes embodied as data structures and code and stored within the computer-readable storage medium.”) storing a plurality of check suites, each check suite comprising an ordered sequence of a plurality of checks corresponding to an execution flow of an ordered sequence of functions of the internet-based software (col. 3 lines 15-18, “Software system 112 may correspond to a standalone application, application suite, operating system, enterprise software solution, database, web application [the internet-based software], and/or other type of software.”; col. 4 lines 7-9, “To assess the quality of software system 112, testing module 104 may perform a series of stress tests [a plurality of check suites] on software system 112.” and 17-21, “To generate increased load conditions, testing module 104 may simulate hundreds or thousands of concurrent users every second. Each simulated user may also perform a mix of requests (e.g., read, write, create, complex query, etc.) on software system 112 [each check suite comprising an ordered sequence of a plurality of checks corresponding to an execution flow of an ordered sequence of functions].”);
one or more processors (col. 2 lines 46-48, “… the computer system performs the methods and processes embodied as data structures and code and stored within the computer-readable storage medium.”) configured to determine a total amount of down time for a monitoring period (col. 1 lines 21-23, “Availability may be determined by dividing the uptime of the software system by the sum of the uptime and downtime of the software system.”; col. 4 lines 40-46, “Results from the stress tests may then be analyzed by test analyzer 106 to determine the quality of software system 112. More specifically, test analyzer 106 may determine a set of failure rates for software system 112 from the stress tests. To determine the failure rates, test analyzer 106 may analyze data collected during each stress test to determine periods of uptime and downtime within the testing period [determine a total amount of down time for a monitoring period].”) by:
during each time interval of the monitoring period, performing each of the plurality of check suites on the internet-based software (col. 4 lines 43-50, “To determine the failure rates, test analyzer 106 may analyze data collected during each stress test to determine periods of uptime and downtime within the testing period [during each time interval of the monitoring period, performing each of the plurality of check suites]. Test analyzer 106 may then obtain an MTBF of software system 112 from the stress test as the sum of successive periods of uptime during the stress test divided by the number of failures experienced during the stress test.”).
Chithambaram does not explicitly disclose:
applying at least one weighing factor to results of performing each of the plurality of check suites.
However, AAPA discloses:
applying at least one weighing factor to results of performing each of a plurality of check suites (paragraph [06], “Some conventional monitoring services calculate weighted fractional uptimes, which is an uptime where downtime in the past counts less against the availability of the system [performing each of a plurality of check suites]. Uptime may be expressed as a percentage of the amount of time that a service is available and operational. An example equation to calculate an uptime percentage utilizing weighted fractional downtime may be:

    PNG
    media_image1.png
    46
    516
    media_image1.png
    Greyscale

where uptime % is the uptime percentage for a monitoring period, total-time is the total amount of time of the monitoring period, and weight is a weighing factor corresponding to how recent the monitoring period is, such that the more recent the monitoring period is, the higher the weighing factor (weight) is, and, the further in the past the monitoring period is, the lower the weighing factor (weight) is [applying at least one weighing factor to results].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of AAPA into the teaching of Chithambaram to include “applying at least one weighing factor to results of performing each of the plurality of check suites.” The modification would be obvious because one of ordinary skill in the art would be motivated to calculate an uptime percentage utilizing weighted fractional downtime (AAPA, paragraph [06]).

As per Claim 2, the rejection of Claim 1 is incorporated; and Chithambaram further discloses:
wherein the one or more processors determining the results comprises, for each time interval, store, in the one or more memories, an indication of downtime if any of the plurality of check suites failed during the time interval (col. 4 lines 43-50, “To determine the failure rates, test analyzer 106 may analyze data collected during each stress test to determine periods of uptime and downtime within the testing period. Test analyzer 106 may then obtain an MTBF of software system 112 from the stress test as the sum of successive periods of uptime during the stress test divided by the number of failures experienced during the stress test.”);
wherein the check suite fails if at least one check of the check suite on a function fails (col. 4 lines 28-39, “During a stress test, components within software system 112 that are likely to fail under stress may be monitored for degradation beyond acceptable limits. For example, testing module 104 may monitor parameters associated with the components such as memory usage, garbage collection time, active thread counts, active connections, message transmission rates, connection times, error rates, network latency, and/or resource overload.” and “Furthermore, events in which unacceptable levels of degradation are found may constitute failures, or downtime, in software system 112.”).

As per Claim 8, the rejection of Claim 2 is incorporated; and Chithambaram further discloses:
wherein the one or more processors are configured to for each of the at least one check of the check suite, stop performing the check suite in response to a check of the check suite on a function failing (col. 7 lines 17-24, “… stress tests may be performed during releases, updates, and/or bug fixes. Stress tests may also be performed periodically. The failure distribution is updated using the failure rates (operation 306) and the quality of the software system is assessed based on the characteristics of the failure distribution (operation 308). Assessment of the software system may be discontinued if the software system is no longer supported or used.”).

As per Claim 10, the rejection of Claim 1 is incorporated; and Chithambaram does not explicitly disclose:
determine a total amount of up time by subtracting the total amount of down time from a total amount of time of the monitoring period; and
determine an availability ratio by dividing the total amount of up time from the total amount of time of the monitoring period.
However, AAPA discloses:
determine a total amount of up time by subtracting a total amount of down time from a total amount of time of a monitoring period (paragraph [06], “An example equation to calculate an uptime percentage utilizing weighted fractional downtime may be:

    PNG
    media_image1.png
    46
    516
    media_image1.png
    Greyscale

where uptime % is the uptime percentage for a monitoring period, total-time is the total amount of time of the monitoring period, and weight is a weighing factor corresponding to how recent the monitoring period is, such that the more recent the monitoring period is, the higher the weighing factor (weight) is, and, the further in the past the monitoring period is, the lower the weighing factor (weight) is.”); and
determine an availability ratio by dividing the total amount of up time from the total amount of time of the monitoring period (paragraph [06], “An example equation to calculate an uptime percentage utilizing weighted fractional downtime may be:

    PNG
    media_image1.png
    46
    516
    media_image1.png
    Greyscale

where uptime % is the uptime percentage for a monitoring period, total-time is the total amount of time of the monitoring period, and weight is a weighing factor corresponding to how recent the monitoring period is, such that the more recent the monitoring period is, the higher the weighing factor (weight) is, and, the further in the past the monitoring period is, the lower the weighing factor (weight) is.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of AAPA into the teaching of Chithambaram to include “determine a total amount of up time by subtracting the total amount of down time from a total amount of time of the monitoring period; and determine an availability ratio by dividing the total amount of up time from the total amount of time of the monitoring period.” The modification would be obvious because one of ordinary skill in the art would be motivated to calculate an uptime percentage utilizing weighted fractional downtime (AAPA, paragraph [06]).

Claims 11, 12, 17, and 19 are method claims corresponding to the system claims hereinabove (Claims 1, 2, 8, and 10, respectively). Therefore, Claims 11, 12, 17, and 19 are rejected for the same reasons set forth in the rejections of Claims 1, 2, 8, and 10, respectively.

As per Claim 20, Chithambaram discloses:
A method for determining downtime of networked software, the method comprising:
receiving results from an application to networked software of a sequence of checks corresponding to an execution flow of sequence of functions of the network software (col. 3 lines 15-18, “Software system 112 may correspond to a standalone application, application suite, operating system, enterprise software solution, database, web application [networked software], and/or other type of software.”; col. 4 lines 7-9, “To assess the quality of software system 112, testing module 104 may perform a series of stress tests on software system 112.” and 17-21, “To generate increased load conditions, testing module 104 may simulate hundreds or thousands of concurrent users every second. Each simulated user may also perform a mix of requests (e.g., read, write, create, complex query, etc.) on software system 112 [a sequence of checks corresponding to an execution flow of sequence of functions of the network software].” and 43-50, “To determine the failure rates, test analyzer 106 may analyze data collected during each stress test to determine periods of uptime and downtime within the testing period [receiving results from an application to networked software]. Test analyzer 106 may then obtain an MTBF of software system 112 from the stress test as the sum of successive periods of uptime during the stress test divided by the number of failures experienced during the stress test.”).
Chithambaram does not explicitly disclose:
determining down time for a period by applying at least one weighing factor to results of performing each of a plurality of check suites.
However, AAPA discloses:
determining down time for a period by applying at least one weighing factor to results of performing each of a plurality of check suites (paragraph [06], “Some conventional monitoring services calculate weighted fractional uptimes, which is an uptime where downtime in the past counts less against the availability of the system [performing each of a plurality of check suites]. Uptime may be expressed as a percentage of the amount of time that a service is available and operational. An example equation to calculate an uptime percentage utilizing weighted fractional downtime may be:

    PNG
    media_image1.png
    46
    516
    media_image1.png
    Greyscale

where uptime % is the uptime percentage for a monitoring period, total-time is the total amount of time of the monitoring period, and weight is a weighing factor corresponding to how recent the monitoring period is, such that the more recent the monitoring period is, the higher the weighing factor (weight) is, and, the further in the past the monitoring period is, the lower the weighing factor (weight) is [determining down time for a period by applying at least one weighing factor to results].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of AAPA into the teaching of Chithambaram to include “determining down time for a period by applying at least one weighing factor to results of performing each of a plurality of check suites.” The modification would be obvious because one of ordinary skill in the art would be motivated to calculate an uptime percentage utilizing weighted fractional downtime (AAPA, paragraph [06]).

Allowable Subject Matter
Claims 3-7, 9, 13-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2002/0116139 (hereinafter “Przydatek”) discloses measuring various power parameters from an electrical power distribution system.
US 2003/0187967 (hereinafter “Walsh”) discloses estimating the downtime and cost of downtime in an information technology network.
US 2007/0010983 (hereinafter “Bauer”) discloses predicting a scheduled downtime associated with a system.
US 2010/0088281 (hereinafter “Driesen”) discloses reducing downtime associated with maintaining software.
US 2014/0157250 (hereinafter “Weckwerth”) discloses reducing total business downtime associated with an update procedure.
US 2017/0339027 (hereinafter “Barrett”) discloses managing operation in cloud computing systems.
US 2019/0007278 (hereinafter “Singh”) discloses minimizing the downtime for nodes in a network-accessible server set.
US 2019/0372884 (hereinafter “Wackerly”) discloses minimizing a network outage includes identifying one or more paths connecting a resource node of the network to an edge switch of one or more edge switches of the network.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191